                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                          )
                                                   )
   H&B HOLDINGS, INC.,                             ) CASE NO. 19-82417-CRJ11
                                                   ) CHAPTER 11
   EIN: XX-XXX516                                  )
                                                   )
       DEBTOR.                                     )

                                  CERTIFICATE OF SERVICE

        I hereby certify that I have this day served a true and correct copy of [Doc 27] Order Setting
 Deadline to File Chapter 11 Plan and Disclosure Statement and Setting Bar Date for Filing Claims
 upon the Debtor, all creditors, governmental units, Richard Blythe for the Bankruptcy
 Administrator’s office, and all parties requesting notice by placing a copy of the same in the United
 States Mail, postage prepaid, on this the 6th day of September, 2019.

                                                               /s/ Stuart M. Maples
                                                               STUART M. MAPLES
                                                               (ABS-1974-S69S)

 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 Tel: (256) 489-9779
 Fax: (256) 489-9720
 smaples@mapleslawfirmpc.com




Case 19-82417-CRJ11         Doc 28    Filed 09/06/19 Entered 09/06/19 13:32:46             Desc Main
                                     Document     Page 1 of 1
